DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
Claims 1-10, 13-15, 17 and 19-20 from the amendment of 13 April 2022 are examined. Claims 11, 12, 16 and 18 are cancelled.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-15, 17 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitations of the pending claims include engine conditions that occur at a maximum power condition and cruise conditions. For example, claim 1 of the pending claims include the limitations “at a maximum power condition, which is a maximum take-off condition at standard atmospheric conditions at sea level plus 15°C, the gas turbine engine is configured to exhibit a ratio of the turbine entry temperature (K) to the fan speed in rpm that is in the range of from 0.9 K/rpm to 2.0 K/rpm, and the turbine entry temperature is in the range of from 1950 K to 2100 K,” and “the gas turbine engine exhibits a cooling efficiency ratio, defined as the ratio between the turbine entry temperature and a cooling flow requirement at cruise conditions that is in the range of from 10000 to 20000 K.” 
In section 6 of the Affidavit of 28 October 28, 2021, Affiant states “In the field of Aeroengines, gas turbine engines are designed for a specific airframe in a specific arrangement (e.g., the number of engines on the aircraft). For example, Rolls-Royce’s Trent 1000 engine was designed for Boeing’s 787 airframe, which uses one engine on each wing. The engine design is based on specifications required by the airframe manufacturer, such as take-off and cruise thrust. Each gas turbine engine is certified for a particular airframe, an in practice, a given engine is only used on the same airframe type.” In section 11 of the Affidavit, Affiant states “Since each engine is designed for a specific airframe, the maximum power condition and cruise condition are known and standardized operating points for a given engine that can be reproduced.” 
Thus, Affiant admits that the maximum power conditions and cruise conditions are not an independent property of the engine but rather a function of the aircraft and the airframe to which it is attached. However, the claims only describe an engine with no details of the aircraft including the airframe, the location where the engines are mounted on the airframe and the number of engines employed, which determine the reproducible maximum power condition and cruise condition at which an engine is certified. Further, the specification doesn’t provide any details of the aircraft including the airframe, the location where the engines are mounted on the airframe and the number of engines employed, which determine the maximum power condition and cruise condition at which an engine is certified. 
As a clarification for the different possible mountings of engines on an aircraft each with different airframes, which determines the maximum power conditions at which the engine is certified, the following airplanes are listed and illustrated:
Boeing 747 and Airbus A380 – four engines under the wing and forward of the leading edge.

    PNG
    media_image1.png
    179
    365
    media_image1.png
    Greyscale

Boeing 747

    PNG
    media_image2.png
    162
    298
    media_image2.png
    Greyscale

Airbus A380
Boeing 737, Airbus 320, and Boeing 767 – two engines under the wing and forward of the leading edge.

    PNG
    media_image3.png
    174
    262
    media_image3.png
    Greyscale

Boeing 737

    PNG
    media_image4.png
    184
    260
    media_image4.png
    Greyscale

Airbus 320

    PNG
    media_image5.png
    181
    254
    media_image5.png
    Greyscale

Boeing 767



Vickers VC 10 and Lockheed JetStar – four engines mounted at the rear of the fuselage.

    PNG
    media_image6.png
    180
    275
    media_image6.png
    Greyscale

Vickers VC 10

    PNG
    media_image7.png
    157
    337
    media_image7.png
    Greyscale

Lockheed Jetstar
Concorde – four engines mounted completely under the wing. 

    PNG
    media_image8.png
    160
    299
    media_image8.png
    Greyscale

Concorde

Lockheed TriStar L1011 – two engines attached to the wing and forward of the leading edge, and one engine mounted on top of the fuselage, with an S-shape exhaust duct.

    PNG
    media_image9.png
    175
    280
    media_image9.png
    Greyscale

Lockheed TriStar L1011
Boeing 727 – two engines mounted at the rear and on the side of the fuselage, and one engine mounted on top of the fuselage, with an S-shape exhaust dust.

    PNG
    media_image10.png
    169
    276
    media_image10.png
    Greyscale

Boeing 727





McDonnell-Douglas MD 11- Lockheed TriStar L1011 – two engine attached to the wing and forward of the leading edge, and one engine mounted on top of the fuselage, with a straight exhaust duct.

    PNG
    media_image11.png
    128
    211
    media_image11.png
    Greyscale

MD 11
DeHavilland Comet – four engines installed inside the root of the wing.

    PNG
    media_image12.png
    135
    362
    media_image12.png
    Greyscale

Dehavilland Comet
Tupolev 104 - two engines installed inside the root of the wing.

    PNG
    media_image13.png
    136
    364
    media_image13.png
    Greyscale

Tupolev 104


VFW-Fokker 614-Two engines attached to pylons mounted above the wings

    PNG
    media_image14.png
    168
    299
    media_image14.png
    Greyscale

VFW-Fokker 614

    PNG
    media_image15.png
    585
    876
    media_image15.png
    Greyscale

Honda Business Jet
Because engines do not fly on their own – but attached to an aircraft, and the aircraft on which the engine is mounted is not disclosed, and because the configuration of the installation and the geometry of the aircraft is not disclosed, and given the so many options of aircraft, weights, and specific installations as listed above, the claims are vague, and the metes and bounds of the claims can’t be determined Thus, the claims are indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are further indefinite because it is not clear in what sense the turbine entry temperature, the location where the turbine entry temperature is measured, the fan speed and the cooling flow requirement, on their own, lest the ratios between the turbine entry temperature and the fan speed and the turbine entry temperature and the cooling flow requirement, limit the claimed invention because there is no structure, process, or composition of matter, e.g., a material. For the inventor, they are desired results; for one of ordinary skill in the art, the numbers per se represent casual observations with indiscernible ties to the recited structure, absent clarifications. Furthermore, the ratio itself as a number per se is a vague entity when it comes to understanding the meets and bounds of the claimed gas turbine engine, with invisible ties to the engine core, fan, compressor, turbine and gearbox, as recited in the claims and invisible ties to the airframe and aircraft configuration, which are not recited in the claims.
In more detail, it is first noted that this is an apparatus claim in the form of a gas turbine. Applicant is attempting to limit a gas turbine by a ratio of the temperature at the inlet of the turbine and the rotational speed of the fan, said ratio being e.g., smaller than 2 deg K/RPM and by a ratio of the temperature at the inlet of the turbine and a cooling flow requirement in the range of from 10000 to 20000 K. However, the temperature at the inlet of the turbine or downstream of the inlet, being a scalar, has no bearing on the structure of the gas turbine, neither in terms of dimensions, i.e., big, small, round, square, etc., nor in terms of the materials used in the environment, i.e., metallic, magnetic, ceramic, vitrous, etc.. As such, it is not structurally limiting.
MPEP 2173.05(g) provides, “Examiners should consider the following factors when examining claims that contain functional language to determine whether the language is ambiguous: (1) whether there is a clear cut indication of the scope of the subject matter covered by the claim; (2) whether the language sets forth well-defined boundaries of the invention or only states a problem solved or a result obtained; and (3) whether one of ordinary skill in the art would know from the claim terms what structure or steps are encompassed by the claim.” For the reasons described above, it is asserted that the recitations in the claims “a ratio of the turbine entry temperature (K) to the fan speed” at max power conditions and “a ratio between the turbine entry temperature and a cooling flow requirement at cruise conditions”  don’t provide a clear cut indication of the scope of the subject matter covered by the claim, don’t provide well-defined boundaries of the invention and one of ordinary skill of the art would not know from the claim terms what structures are encompassed by the claims.
	Claims 2-10, 13-15, 17 and 19-20 depend from claim 1.
	Claim 4 recites a first turbine and a second turbine. It is not clear whether claim the turbine in claim 1 is one of the first turbine or the second turbine. For the purposes of examination, in claim 4, the turbine and second turbine are taken to be the same turbine. Claims 5-10, 14-15 and 20 depend from claim 4.
Claim 8, which depends from claim 4, which depends from claim 1, recites the most axially upstream row of stator vanes of the turbine are metallic or ceramic matrix composite. Claim 1 recites a turbine and claim 4 recites a first turbine and a second turbine. It is believed there are only two turbines. Thus, it is unclear what turbine is being referenced in the claims.
Claim 9, which depends from claim 4, which depends from claim 1, recites he most axially upstream row of rotor blades of the turbine are metallic or ceramic matrix composite. Claim 1 recites a turbine and claim 4 recites a first turbine and a second turbine. It is believed there are only two turbines. Thus, it is unclear what turbine is being referenced in the claims.
Claim 10, which depends from claim 4, which depends from claim 1, the most axially upstream row of rotor blades of the turbine are radially surrounded by seal segments; and the seal segments comprise a ceramic matrix composite. Claim 1 recites a turbine and claim 4 recites a first turbine and a second turbine. It is believed there are only two turbines. Thus, it is unclear what turbine is being referenced in the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5, 8, 9, 17 and 19 is/are rejected under 35 U.S.C. 103 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller (U.S. 2018/0355804) in view of Walsh and Fletcher (Gas Turbine Performance, 2nd Ed,  by Blackwell Science Ltd, 2004, Chapter 1, 4 and 6) and Sabnis (U.S. 2017/0175675).
Regarding claims 1-3, Miller teaches a gas turbine engine (10, Fig. 1) for an aircraft (¶17) comprising: an engine core (16) comprising: turbine (28,30), comprising at least twos row of stator vanes (68A, 68B) and at least two rows of rotor blades (70A, 70B) including (i) an axially most upstream row of stator vanes that is air cooled (¶40, air cooled, such as metal, ¶45, minimally cooled ceramic), (ii) an axially most upstream row of rotor blades that is air cooled cooled (¶40, air cooled, such as metal, ¶45, minimally cooled ceramic), (iii) a second most axially upstream row of stator vanes that comprises a ceramic matrix composite and is not air cooled(¶45, ceramic uncooled) and (iv) a second most axially upstream row of rotor blades that comprises a ceramic matrix composite and is not air cooled; a compressor (22,24), a core shaft (34,36) connecting the turbine to the compressor; a fan (14) comprising a plurality of fan blades (40) and a gearbox (46) that receives an input from the core shaft (¶19) and outputs drive to the fan so as to drive the fan at a lower rotational speed than the core shaft (¶19). The stator vanes are air cooled (¶40). 
Miller teaches the compress exit temperature is between 1200 and 2000 Rankine (¶34). The turbine entry temperature is 1.88x (compressor exit temperature) + 101 degrees Rankine (¶35), which provides a range of 2357 Rankine to 3861 Rankine (1309 K to 2145 K). The temperatures are generated at a maximum power condition (¶22, additionally, the term
"rated speed" with reference to the turbofan engine 10 refers to a maximum rotational speed that the turbofan engine 10 may achieve while operating properly. For example, the turbofan engine 10 may be operating at the rated speed during maximum load operations, such as during takeoff operations.)
Miller doesn’t specify the temperature immediately upstream of the most axially upstream row of rotor blades and downstream of the axially most row of stator vanes. Miller teaches the temperature upstream of the air cooled row of stator vanes. 
Walsh and Fletcher teaches turbine entry temperatures  (SOT-stator outlet temperature, page 295) of 1800 K or greater (Chart 5.20b,  page 40-up to 2100 K using ceramics, Miller teaches values up to 2145 K) the turbine entry temperature being defined at a maximum power condition (Take-off is usually the max SOT, page 34) of the gas turbine engine at an inlet to a most axially upstream turbine rotor and downstream of an air cooled row of stator vanes (Pages 227-229, Fig. 5.38, page 295). Figure 5.38 on page 228 and the accompanying charts show that the SOT between an air cooled stator and an air cooled rotor can be used to characterize the performance of an engine. 
Walsh teaches in Chart 5.16 on page 282 teaches cooling flow requirements at cruise conditions. Two lines are shown. For an increasing technology level, the curves are shifted to the right, i.e., less cooling flow requirements. The second solid line on the right is essentially linear and can be extrapolated to 2000 K as Walsh teaches temperature values in this range for the SOT. A linear extrapolation provides a cooling flow requirement of .1333. In chart 6.20 (h), 6.22 (h) and 6.24(h), a SOT of 1800 K and a bypass ratio of 10.5 is shown. Thus, Walsh and Fletcher teaches a cooling efficiency ratio of 2000 K/.133=15,000 K, at cruise conditions. Walsh and Fletcher teaches the air cooling allows a higher SOT to be generated which can be beneficial to engine performance (Page 227).
It would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have in the engines of Miller the temperature measured immediately upstream of the most axially upstream row of rotor blades and downstream of the axially most row of stator vanes, a temperature of 2000 K and a cooling efficiency ratio of 2000 K/.133=15,000 K, at cruise conditions, as taught by Walsh and Fletcher, in order to characterize the performance of the engine and increase the performance of the engine by raising the stator outlet temperature.
	Miller in view of Walsh and Fletcher teaches the invention as claimed and as described above so far but doesn’t explicitly teach values of the reduction ratio of the gear box and the fan speed. Sabnis teaches a bypass turbofan engine with the same components as Miller. Sabnis teaches ranges of the shaft speed that drives the fan via a gearbox and a gear reduction ratio, which determines the fan speed. Sabnis teaches the engine designs provide more thrust efficient engines by allowing the fan and turbine that drives the fan to each operate closer to their optimal rotational speeds via the use of gearbox (¶3, ¶69).  
In particular, Sabnis teaches a gear reduction ratio of greater than 1.8, and in some embodiments, greater than 4.5 (¶46). Thus, Sabnis teaches the gear reduction ratio can be between 1.8 and 4.5. As an example in Table 1, at max take-off, engines 2 and 3 have a gear reduction ratio of 3.06. Sabnis teaches the take-off conditions where the fan speeds occur are maximum power conditions that occur at sea level plus 15 degrees C, which Sabnis states is a standard condition utilized to measure and compare engine performance (¶56). Sabnis teaches the first speed of the power turbine that is connected to the gearbox and drives the fan can be between 6200 RPM and 12,500 RPM. The first speed of the power turbine is reduced by the gearbox to provide the fan speed. The first speed of the power turbine is provided at the max power conditions of sea level plus 15 degrees C. Sabnis also teaches operating the engine at cruise conditions (¶48, ¶65-¶67, Table 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the gas turbine engines of Miller in view of Walsh and Fletcher have a gear box having a reduction ratio in the range of 1.8 to 4.5 and a shaft speed that drives the fan between 6200 RPM and 12,500 RPM where a maximum power condition, which is a maximum take-off condition at standard atmospheric conditions at sea-level plus 15 degrees C and operate at cruise conditions, as taught by Sabnis, in order to provide a more thrust efficient engine by allowing the engine fan and turbine to each operate closer to their optimal speeds as taught by Sabnis.
Miller in view of Walsh and Fletcher and Sabnis teaches a turbine entry temperature of 2000 K, a gear reduction ratio of 3.5 and turbine rotation speed of 6200 RPM at max power conditions, i.e., sea level plus 15 degrees C. These values provide provides a fan speed of 1771 RPM. Further, using the turbine entry temperature of 2000 K, a ratio of the turbine entry temperature to the fan speed is approximately 1.13 K/RPM (2000 K/1771 RPM) and a cooling efficiency ratio of 15000 K. 
It has been held that in the case where the claimed ranges, in this case the gear reduction ratio in ratio in the range of 3.1 to 3.8, a turbine entry temperature in the range from 1950 K to 2100 K, a ratio of the turbine entry temperature to fan speed between .9 and 2.0 K/rpm (claim 1), between .9 and 1.6 K/rpm (Claim 2), between .9 and 1.5 K/rpm (claim 3), a cooling efficiency ratio of 10,000 K to 20,000 K, respectively, overlap disclosed by the prior art, in this case, a gear reduction ratio of 3.5, a turbine entry temperature of 2000 K,  a turbine entry to fan speed ratio of 1.13 K/rpm, and a cooling efficiency ratio of 15,000 K, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), MPEP 2144.05 I.
Regarding claim 4, Miller in view of Walsh and Fletcher and Sabnis teaches the invention as claimed and described above and Miller further teaches wherein the engine core comprises: a first turbine 30, a first compressor 22, and a first core shaft 36 connecting the first turbine to the first compressor (Fig. 1), the gearbox 46 receiving input from the first core shaft (Fig. 1); and a second turbine 28, a second compressor 24, and a second core shaft 34 connecting the second turbine to the second compressor (Fig. 1), the second turbine, second compressor, and second core shaft being arranged to rotate at a higher rotational speed than the first core shaft (¶18-¶23)
Regarding claim 5, Miller in view of Walsh and Fletcher and Sabnis teaches the invention as claimed and described above and Miller further teaches the second turbine comprises at least one ceramic matrix composite component (¶37).
Regarding claim 8, Walsh and Fletcher and Sabnis teaches the invention as claimed and described above and Miller further teaches the most axially upstream row of stator vanes of the turbine are metallic (¶40) or ceramic matrix composite (¶37).
Regarding claim 9, Miller in view of Walsh and Fletcher and Sabnis teaches the invention as claimed and described above and Miller further teaches the most axially upstream row of rotor blades of the turbine are metallic (¶40) or ceramic matrix composite (¶37).
Regarding claim 17, Miller in view of Walsh and Fletcher and Sabnis teaches invention as claimed and described above and Sabnis further teaches the fan diameter is in the range of 50 inches (127 cm) to 160 inches (406 cm).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the gas turbine engines of Miller in view of Walsh and Fletcher and Sabnis have a fan diameter in the range 127 cm to 406 cm, as taught by Sabnis, for the reasons discussed above.
It has been held that in the case where the claimed ranges, in this case the fan diameter in the range of 225 cm to 400 cm, overlap disclosed by the prior art, in this case, a fan diameter of 127 cm to 406 cm, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), MPEP 2144.05 I.
Regarding claim 19, Miller in view of Walsh and Fletcher and Sabnis teaches invention as claimed and described above and Sabnis further teaches a maximum net thrust of the engine at sea level of 16,000 lbf (71 kN) to 120,000 lbf  (534 kN) (¶22). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the gas turbine engines of Miller in view of Walsh and Fletcher and Sabnis have a maximum net thrust of the engine at sea level of 16,000 lbf (71 kN) to 120,000 lbf (534 kN), as taught by Sabnis, for the reasons previously discussed above.
It has been held that in the case where the claimed ranges, in this case a maximum net thrust of the engine at sea level of 160 kN to 550 kN, overlap disclosed by the prior art, in this case, a maximum net thrust of the engine at sea level of 71 kN to 534 kN, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), MPEP 2144.05 I.
Claims 6, 7, 14, 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller, Walsh and Fletcher and Sabnis, as applied to claims 4, 5 and 7 above, and further in view of Greitzer (Design Methodologies for Aerodynamics, Structures, Weight, and Thermodynamic Cycles, Cooperative Agreement Number NNX08AW63A, March 2010).
Regarding claims 7, 14 and 15, Miller in view of Walsh and Fletcher and Sabnis teaches the invention as claimed and as discussed above with respect to claim 4. Miller in view of Walsh and Fletcher and Sabnis doesn’t teach details of the materials of the first turbine, such as the rotor and stator blades. Greitzer teaches weight values for engine components in the first and second turbine, such as rotor blades and stator blades in the first and second turbine for various engines (HPT, Table H.4). In table H.5, Greitzer teaches each of the blades or stators of the first turbine or the second turbine can be formed from a metal or CMC components. CMC components are used to reduce the weight of the engine. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the engines of Miller in view of Walsh and Fletcher and Sabnis have the first turbine comprises at least one ceramic matrix composite (Claim 7), the axially most upstream row of stator vanes in the first turbine comprise a ceramic matrix composite (Claim 14), or the axially most upstream row of rotor blades in the first turbine comprise a ceramic matrix composite (Claim 15), as taught by Greitzer, in order to reduce the weight of the engine. 
Regarding claim 6, Miller in view of Walsh and Fletcher and Sabnis teaches the invention as claimed and as discussed above with respect to claim 5. Miller in view of Walsh and Fletcher and Sabnis doesn’t explicitly specify a value for the mass of ceramic matrix composite in the second turbine. However, Greitzer teaches weight values for engine components in the second turbine, such as rotor blades and stator blades in the second turbine for various engines (HPT, Table H.4). In Table H.5, Greitzer teaches a 30-40% weight reduction using CMC blades as compared to Nickel Alloy blades in the second turbine. 
As an example, in Table H.3 of Greitzer, the second turbine of a CFM56-7B7 weighs 509 pounds. The rotor and stator blades weigh 96 pounds. If the weight of the rotor and stator blades is reduced 30% by using CMCs in accordance with table H.5, the weight of the blades and hence the weight of the second turbine is reduced by about 29 pounds. Hence, the weight of the blades is 67 pounds and the weight of the turbine is 480 pounds. Thus, Greitzer teaches the mass of the ceramic matrix composite in the second turbine is 14%, which is in the range of 2% to 15%.   
It would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to make the engines of Miller in view of Walsh and Fletcher and Sabnis to have mass of the ceramic matrix composite in the second turbine in the range of 2% to 15%, as taught by Greitzer in order to apply a known technique, in this case designing a turbofan engine, to a known device, in this case a turbofan engine, ready for improvement, in this case the weight of the turbofan engine applied to a prior art aircraft, to yield a predictable result of reducing the weight of the turbofan engine as taught by Greitzer (Appendix H), KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). MPEP 2143, I, D.
Regarding claim 20, Miller in view of Walsh and Fletcher, Sabnis and Greitzer teaches the invention as claimed and as discussed above with respect to claim 7. Miller in view of Walsh and Fletcher, Sabnis and Greitzer doesn’t explicitly specify a value for the mass of ceramic matrix composite in the second turbine. However, Greitzer teaches weight values for engine components in the second turbine, such as rotor blades and stator blades in the second turbine for various engines (HPT, Table H.4). In Table H.5, Greitzer teaches a 30-40% weight reduction using CMC blades as compared to Nickel Alloy blades in the second turbine and a 30% weight reduction in the first turbine using CMC blades as compared to Nickel Alloy blades. 
As an example, in Table H.3 of Greitzer, the second turbine of a CFM56-7B7 weighs 509 pounds. The rotor and stator blades weigh 96 pounds. If the weight of the rotor and stator blades is reduced 30% by using CMCs in accordance with table H.5, the weight of the blades and hence the weight of the second turbine is reduced by about 29 pounds. Hence, the weight of the blades is 67 pounds and the weight of the turbine is 480 pounds. The weight of the first turbine is 969 pounds with no ceramic matrix composites. The rotor blades weigh 77 pounds and stator blades weigh 79 pounds. If the weight of the stator and rotor blades is reduced by 30% using CMC blades, the weight of the turbine is reduced by 46.8 pounds. Hence, the weight of the CMC blades in the stator and rotor is 109.2 pounds and the first turbine weighs 922.2 pounds. Thus, Greitzer teaches the mass of the ceramic matrix composite in the first and second turbines is (67+109.2)/ (480+922.2) or 12.6%, which is in the range of 2% to 15%.   
It would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to make the engines of Miller in view of Walsh and Fletcher, Sabnis and Greitzer to have mass of the ceramic matrix composite in the first and second turbines in the range of 2% to 15%, as taught by Greitzer in order to apply a known technique, in this case designing a turbofan engine, to a known device, in this case a turbofan engine, ready for improvement, in this case the weight of the turbofan engine applied to a prior art aircraft, to yield a predictable result of reducing the weight of the turbofan engine as taught by Greitzer (Appendix H), KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). MPEP 2143, I, D.
Claims 10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller, Walsh and Fletcher and Sabnis. as applied to claims 4 and 1 above, and further in view of Morrison (U.S. Patent No. 6,197,424). 
Regarding claims 10 and 13, Miller in view of Walsh and Fletcher and Sabnis teaches the invention as claimed and as discussed above with respect to claims 4 and 12. Miller further teaches the turbine comprises at least one row of rotor blades (Fig. 1). Miller in view of Walsh and Fletcher and Sabnis doesn’t teach CMC seal segments surrounding the rotor blades. Morrison teaches seal segments (10) for rotor blades formed from a CMC composite (Abstract, Fig. 1).  Morrison teaches the CMC seals reduce cooling requirements (Col. 10: 63-65).
It would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to make the engines of Miller in view of Walsh and Fletcher and Sabnis to have i) the turbine comprises at least one row of rotor blades, the most axially upstream row of rotor blades being radially surrounded by seal segments; and the seal segments comprise a ceramic matrix composite and ii) the second most axially upstream row of rotor blades is radially surrounded by ceramic matrix composite seal segments, as taught by Morrison, in order to, reduce the engine cooling requirements, as taught by Morrison (Col. 10:63-65).
Response to Arguments
In regards to the 112(b) rejections, MPEP 2171 provides,
Two separate requirements are set forth in 35 U.S.C. 112(b)  and pre-AIA  35 U.S.C. 112, second paragraph, namely that:
(A) the claims must set forth the subject matter that the inventor or a joint inventor regards as the invention; and 
(B) the claims must particularly point out and distinctly define the metes and bounds of the subject matter to be protected by the patent grant. 
In their remarks of 13 April 2022, Applicant states “Although it is correct that the maximum power condition and cruise condition are dependent on the airframe to which the engine is attached and the number of engines, those aspects are known and set for a given engine, and these operating conditions therefore define a predefined operating state of the engine.” To illustrate how the aircraft configuration to which an engine is attached affects operating conditions of the engine, a simple example related to the maximum power condition is described. One requirement for a maximum power condition of an engine on an airplane is that if one engine fails, the remaining engines must be able to generate enough power to keep the aircraft in flight long enough to safely land the plane. Thus, the maximum power condition for which the engine is certified and designed, and which is the predefined operating states referenced by the Applicant, is inseparably dependent on the configuration of the aircraft to which the engine is attached. The cruise conditions are similarly inseparably linked to the configuration of the aircraft to which it is attached.
As discussed above, the claims don’t specify details of the airframe and the aircraft to which the engine is attached. Applicant acknowledges that the maximum power conditions and cruise conditions for an engine depend on the configuration of the aircraft to which the engine is attached. For the purposes of providing notice to the public regard a scope of a claim, as provided in the MPEP, the claims must particularly point out and distinctly define the metes and bounds of the subject matter to be protected by the patent grant. Because the claims don’t specify sufficient detail about the airframe and aircraft to which the engine is attached to allow one of skill in the art to determine what are the max power conditions and cruise conditions associated with the claimed engine, the metes and bounds of the claims are unclear and the provisions of 112(b) are not satisfied. Hence, the rejections under 112(b) are maintained.
In regards to the prior art rejections, Applicant' s arguments with respect to the pending claims have been carefully considered but are moot because the arguments do not apply to the new grounds of rejection discussed above that were necessitated by Applicant’s Amendments. However, to the extent possible Applicant arguments have been addressed in the body of the rejections above, at the appropriate locations.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID OLYNICK whose telephone number is (571)272-2355. The examiner can normally be reached M-F: 7:30 am-5 pm (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd E. Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.P.O./            Examiner, Art Unit 3741 

/EHUD GARTENBERG/            Supervisory Patent Examiner, Art Unit 3741